Citation Nr: 0206499	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  94-38 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to May 1970 
and from April 1978 to December 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1993 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a Board 
hearing at the RO in February 2002.

An August 2001 rating decision denied the veteran's request 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  It was noted at the February 2002 Board 
hearing that a notice of disagreement on the issue of 
entitlement to TDIU had not yet been received; the veteran's 
representative indicated that he would "take care of the 
matter separately."  This issue is not in appellate status, 
however, as no notice of disagreement has been received (at 
this time) to initiate an appeal.


FINDING OF FACT

The veteran's service-connected PTSD is not manifested by 
more than definite or moderate social and industrial 
impairment or more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§  4.7, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective from November 7, 1996); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the rating decision, Statement 
of the Case, and Supplemental Statements of the Case provided 
to the veteran specifically satisfy the requirement of 
38 U.S.C.A. § 5103 of the new statute in that they notified 
the veteran of all regulations pertinent to increased rating 
claims, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  The Board notes that the claims file contains 
relevant VA and private medical records, including VA mental 
disorders examinations that assessed the severity of his 
service-connected PTSD.  Further, the veteran was informed at 
his Board hearing that he could submit medical evidence which 
could help his claim (statements and records from his private 
psychologist), and that he had 60 days in which to do so.  No 
additional evidence, however, has been submitted.

The Board here notes that the veteran's representative has 
asked that the Board obtain the veteran's vocational 
rehabilitation file and also to provide the veteran with a VA 
examination for the purpose of determining whether the 
veteran is unemployable due to his PTSD.  However, the Board 
finds that such concerns were addressed in the most recent VA 
examination, and therefore further examination is not 
necessary in this case.  As such, the Board thus finds that 
VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran was granted service connection for PTSD in 
January 1991 and was assigned a 30 percent disability rating.  
From January 1996 to April 1996 the veteran was assigned a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 for a hospitalization related to his PTSD.  Following 
the temporary rating, the 30 percent disability rating was 
again assigned, and it has remained in effect since that 
time.

An April 1993 VA hospital summary indicates that the veteran 
presented with depression and suicidal gestures and was 
admitted for six days of treatment.  The veteran indicated 
that he had recently purchased and smoked $50 worth of 
cocaine.  The veteran was diagnosed with PTSD and was stable 
upon discharge.

At a July 1993 RO, hearing the veteran indicated that he 
experienced difficulties holding a job; he stated that his 
concentration was not good.

A May 1994 VA discharge summary reflects that the veteran was 
admitted after complaints of depression and suicidal 
ideation; he had used crack cocaine for eight days prior to 
admission.  The diagnoses were PTSD and cocaine abuse, and 
the veteran was deemed competent and employable upon 
discharge.

A June 1994 VA treatment record refected an assessment of 
substance abuse with related mood disturbances.  It was noted 
that the veteran would have a depressive episode following a 
"cocaine binge."  A treating physician indicated that the 
veteran had no mental illness except "cocaine dependency and 
related mood disturbance."

A May 1995 VA discharge summary indicates that the veteran 
was treated for cocaine dependence; the veteran was 
considered competent and employable upon discharge.

A September 1995 to October 1995 VA discharge summary 
reflected that the veteran successfully completed the 
inpatient phase of his drug dependency program.  A VA 
discharge summary dated later in October 1995 indicated that 
the veteran was admitted for treatment for evaluation of 
suicidal ideation.  The Global Assessment of Functioning 
(GAF) was 47 at the time of admission.  The veteran was 
discharged to a half-way house and was considered competent 
but not employable.

A January 1996 VA record indicated that the veteran had 
successfully completed an inpatient treatment program for 
polysubstance abuse and was being admitted to a PTSD 
treatment program.

An October 1996 VA discharge summary reflects that the 
veteran was admitted for stabilization for his cocaine 
dependency, cannabis abuse, and PTSD.  The veteran was 
considered competent and employable upon discharge.

Records from the Social Security Administration indicate that 
the veteran was found to be disabled due to his PTSD.

At a December 1997 VA PTSD examination, the veteran 
complained of frequent nightmares and flashbacks.  
Examination revealed that the veteran's speech was slow, 
logical, and goal-directed; his mood was low and his affect 
was restricted.  He denied any current suicidal or homicidal 
ideation.  He denied any hallucinations; insight and judgment 
were impaired.  The diagnosis included PTSD, alcohol abuse in 
remission, and polysubstance abuse in remission, early.  The 
GAF was 55, with a 50 over the last year.

A private November 1999 hospital summary reflects that the 
veteran was admitted after complaining of an urge to injure 
others.  The diagnoses included PTSD, cocaine abuse, and 
alcohol dependence; the GAF was 55.  

A January 2000 progress note from the veteran's private 
psychologist indicates that the veteran's mood was dysphoric.  
The veteran had limited verbal abstraction and his insight 
and judgment were fair.  The diagnosis was chronic PTSD, and 
the GAF was 45.

At a March 2000 VA mental disorders examination, the veteran 
complained of nightmares, flashbacks, and the inability to 
hold a job.  He remarked that he stopped taking medication 
because it did not help but in fact made his symptoms worse.  
Examination revealed that the veteran's motor activity was 
diminished and his mood was rather depressed.  His affect was 
restricted in range; he indicated that homicidal thoughts 
toward his boss had kept him from returning to work.  His 
thought processes were goal-directed and he denied auditory 
or visual hallucinations.  The veteran's memory was grossly 
intact and his attention and concentration were marginal.  
Diagnoses included PTSD and alcohol abuse.  His GAF due 
solely to PTSD was 50.

An April 2000 private treatment record reflects that the 
veteran was feeling agitated and irritated and had been 
depressed for seven weeks.

At an April 2001 VA mental disorders examination, the veteran 
stated that he had been married four times.  The first three 
marriages ended in divorce and five children were born from 
those marriages.  He remarked that this current wife 
"aggravates me."  The veteran stated that he felt 
chronically depressed and had difficulty dealing with people.  
The veteran's speech was coherent and relevant without any 
thinking disorder, and the veteran was able to concentrate 
during the examination.  His recent and remote memory were 
good.  It was noted that he had abstained from drugs for one 
year.  The examiner stated that the veteran "could be 
employed at this time" (in a situation that was not very 
stressful) but did remark that the veteran would have 
moderate difficulty doing so.  The examiner was asked to 
determine how much of the veteran's disability was due to 
PTSD and how much due to drug abuse.  The examiner noted that 
the veteran had additional mental problems as a consequence 
of his prolonged polysubstance abuse.  The veteran was 
described as intellectually clear, able to concentrate and 
showed good control.  He had a GAF of 65 for his PTSD.  The 
examiner found that the veteran's dysthymic disorder was due 
to his drug abuse.  His drug of choice was alcohol and he was 
reported to have also used cocaine.  The diagnoses were PTSD, 
crack cocaine in remission for one year, alcohol abuse in 
partial remission, and dysthymic disorder secondary to 
prolonged drug and alcohol abuse.

At his February 2002 Board hearing, the veteran testified 
that he was currently taking Wellburtin and Trazodone for his 
mental problems.  He stated that he slept in 3-4 hour 
intervals; he noted that nightmares had not increased but he 
did "relive" experiences in his mind.  He last worked at 
the United States Post Office but had to quit due to the 
stress.  The veteran indicated that he had problems dealing 
with authority figures.  He stated that he had been last 
hospitalized approximately two years prior.  The veteran 
remarked that he was a loner with no friends.  The veteran 
stated that his polysubstance abuse problem was still in 
remission.  He indicated that he was homeless and was 
currently living with a relative on a temporary basis.

The veteran has been assigned a 30 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  Pursuant 
to Diagnostic Code 9411, prior to November 7, 1996, the 
criteria for a disability rating of 50 percent were 
considerable impairment of ability to establish or maintain 
effective or favorable relationships with people; and 
psychoneurotic symptoms which cause the reliability, 
flexibility and efficiency levels to be so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating was for application for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board notes here that the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).

During the course of the veteran's appeal, new regulations 
rating PTSD were issued, and became effective November 7, 
1996.  Under the newly issue Diagnostic Code 9411, a rating 
of 50 percent is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The Board observes 
that during the course of the appeal, the RO has duly 
considered the veteran's claim under both the old and the new 
rating criteria.  The Board's appellate review will do 
likewise.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating in excess of 30 percent.  There is no question that 
the veteran's PTSD has impacted on the veteran's social 
relationships and contributed to his industrial impairment.  
The most recent medical records, however, show symptoms which 
are moderate in degree.  While he has symptoms such as sleep 
problems and nightmares, the recent VA mental status 
examination revealed objective findings such as coherent and 
relevant speech, good memory, and ample concentration; no 
formal thought disorder or cognitive impairment has been 
assessed.  Further, the veteran's most recent GAF due solely 
to PTSD was 65, indicative of only mild to moderate 
difficulty in social and occupational functioning.  The Board 
notes that the previously mentioned VA General Counsel 
opinion makes it clear that a 30 percent rating under the old 
criteria actually contemplates more than moderate impairment, 
thus further supporting a finding that a rating in excess of 
30 percent is not warranted.

The Board is also unable to find that a rating in excess of 
30 percent is warranted under the new rating criteria.  
Again, while the record clearly shows symptoms such as 
nightmares and some sleep impairment, these symptoms are 
contemplated under the 30 percent rating.  The evidence does 
not show symptoms which would warrant the next higher rating 
of 50 percent.  The Board acknowledges that the veteran has 
not worked steadily for some time.  However, it is clear that 
his problems with substance abuse have led to difficulty in 
obtaining steady employment.  Further, the most recent VA 
examiner has indicated that the veteran is in fact 
employable.  The 


Board finds it pertinent to again note that the examiner 
concluded that veteran's recent GAF score as a result of PTSD 
was 65 which is indicative of only moderate difficulty in 
social and occupational functioning.

In making this decision, the Board is aware that the veteran 
has claimed his problems with drug and alcohol are related to 
his PTSD.  No physician, however, has linked the veteran's 
substance abuse to his PTSD.  In fact, the April 2001 VA 
examiner separated the veteran's PTSD and indicated that the 
veteran had some additional dysthymic disorder with a lack of 
interest as a consequence of prolonged use of alcohol and 
drugs.  

In conclusion, the Board finds that the preponderance of the 
evidence establishes that the veteran's PTSD is no more than 
30 percent disabling under either the old or amended 
regulations for psychiatric disorders.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his PTSD, 
alone, has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for PTSD is denied.



		
	STEVEN L. COHN	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

